As filed with the Securities and Exchange Commission on February 26, 2015 File Nos. 033-23493 and 811-05583 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act of 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 85 [X] and/or Registration Statement Under The Investment Company Act of 1940 Amendment No. 86 [X] FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST (a Delaware Statutory Trust) (Exact Name of Registrant as Specified in Charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Karen L. Skidmore, Esq., One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X] on May 1, 2015 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement on Form N-1A relates to the prospectus and SAI of Franklin VolSmart Allocation VIP Fund (formerly, Franklin Managed Volatility Global Allocation VIP Fund), series of the Registrant and does not otherwise delete, amend, or supersede any information contained in the Registration Statement. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities and Exchange Act of 1933, as amended, and the Investment Company of 1940, as amended. May 1, SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class 2 Franklin Flex Cap Growth VIP Fund (formerly, Franklin Flex Cap Growth Securities Fund) Franklin Founding Funds VolSmart Allocation VIP Fund (formerly, Franklin Templeton VIP Founding Funds Allocation Fund) Franklin Global Real Estate VIP Fund (formerly, Franklin Global Real Estate Securities Fund) Franklin Growth and Income VIP Fund (formerly, Franklin Growth and Income Securities Fund) Franklin High Income VIP Fund (formerly, Franklin High Income Securities Fund) Franklin Income VIP Fund (formerly, Franklin Income Securities Fund) Franklin Large Cap Growth VIP Fund (formerly, Franklin Large Cap Growth Securities Fund) Franklin Large Cap Value VIP Fund (formerly, Franklin Large Cap Value Securities Fund) Franklin Managed Volatility Global Allocation VIP Fund Franklin Mutual Global Discovery VIP Fund (formerly, Mutual Global Discovery Securities Fund) Franklin Mutual Shares VIP Fund (formerly, Mutual Shares Securities Fund) Franklin Rising Dividends VIP Fund (formerly, Franklin Rising Dividends Securities Fund) Franklin Small Cap Value VIP Fund (formerly, Franklin Small Cap Value Securities Fund) Franklin Small-Mid Cap Growth VIP Fund (formerly, Franklin Small-Mid Cap Growth Securities Fund) Franklin Strategic Income VIP Fund (formerly, Franklin Strategic Income Securities Fund) Franklin U.S. Government Securities VIP Fund (formerly, Franklin U.S. Government Fund) Templeton Developing Markets VIP Fund (formerly, Templeton Developing Markets Securities Fund) Templeton Foreign VIP Fund (formerly, Templeton Foreign Securities Fund) Templeton Global Bond VIP Fund (formerly, Templeton Global Bond Securities Fund) Templeton Growth VIP Fund (formerly, Templeton Growth Securities Fund) # 1363325 v. 4 PROSPECTUSProspectus Franklin Templeton Variable Insurance Products Trust # 1363325 v. 4 Contents FUND SUMMARIESFund Summary INFORMATION ABOUT THE FUND YOU SHOULD KNOW BEFORE INVESTINGInformation about the Fund you should know before investing Franklin VolSmart Allocation VIP FundFranklin Flex Cap Growth VIP Fund Franklin Founding Funds Allocation VIP Fund Franklin Global Real Estate VIP Fund Franklin Growth and Income VIP Fund Franklin High Income VIP Fund Franklin Income VIP Fund Franklin Large Cap Growth VIP Fund Franklin Large Cap Value VIP Fund Franklin Managed Volatility Global Allocation VIP Fund Franklin Mutual Global Discovery VIP Fund Franklin Mutual Shares VIP Fund Franklin Rising Dividends VIP Fund Franklin Small Cap Value VIP Fund Franklin Small-Mid Cap Growth VIP Fund Franklin Strategic Income VIP Fund Franklin U.S. Government Securities VIP Fund Templeton Developing Markets VIP Fund Templeton Foreign VIP Fund Templeton Global Bond VIP Fund Templeton Growth VIP Fund Overview Franklin Templeton Variable Insurance Products TrustFranklin Templeton Variable Insurance Products Trust FUND DETAILS MORE INFORMATION ON INVESTMENT POLICIES, PRACTICES AND RISKS/FINANCIAL HIGHLIGHTSMore information on investment policies, practices and risks Franklin VolSmart Allocation VIP FundFranklin Flex Cap Growth VIP Fund Franklin Founding Funds Allocation VIP Fund Franklin Global Real Estate VIP Fund Franklin Growth and Income VIP Fund Franklin High Income VIP Fund Franklin Income VIP Fund Franklin Large Cap Growth VIP Fund Franklin Large Cap Value VIP Fund Franklin Managed Volatility Global Allocation VIP Fund Franklin Mutual Global Discovery VIP Fund Franklin Mutual Shares VIP Fund Franklin Rising Dividends VIP Fund Franklin Small Cap Value VIP Fund Franklin Small-Mid Cap Growth VIP Fund Franklin Strategic Income VIP Fund Franklin U.S. Government Securities VIP Fund Templeton Developing Markets VIP Fund Templeton Foreign VIP Fund Templeton Global Bond VIP Fund Templeton Growth VIP Fund Additional Information, All Funds DEALER COMPENSATIONDEALER COMPENSATION PORTFOLIO HOLDINGSPORTFOLIO HOLDINGS STATEMENTS AND REPORTSSTATEMENTS AND REPORTS ADMINISTRATIVE SERVICES ADMINISTRATIVE SERVICES Distributions and Taxes INCOME AND CAPITAL GAINS DISTRIBUTIONS Tax Considerations INCOME AND CAPITAL GAINS DISTRIBUTIONS Tax Considerations FUND ACCOUNT INFORMATION INFORMATION ABOUT FUND TRANSACTIONS AND SERVICESInformation about Fund transactions and services Buying SharesBuying Shares Selling SharesSelling Shares Exchanging SharesExchanging Shares Market Timing Trading Policy Market Timing Trading PolicyInvoluntary Redemptions Involuntary RedemptionsFund Account Policies Questions Fund Account Policies Questions FOR MORE INFORMATIONFor More Information WHERE TO LEARN MORE ABOUT EACH FUNDWhere to learn more about the Fund Back CoverBack Cover # 1363325 v. 4 FUND SUMMARIES Fund Summary Franklin VolSmart Allocation VIP Fund (formerly known as Franklin Flex Cap Growth Managed Volatility Global Allocation VIP Fund) Investment Goal Capital appreciation. Total return (including income and capital gains) while seeking to manage volatility. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The table and the example do not include any fees or sales charges imposed by variable insurance contracts, qualified retirement plans or funds of funds. If they were included, your costs would be higher. ANNUAL FUND OPERATING EXPENSES Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 2 Management fees1 0.910.80% Distribution and service (12b-1) fees1 0.25% Other expenses1 0.020.30% Acquired fund fees and expenses1, 2 0.19% Total annual Fund operating expenses1 1.181.54% Fee waiver and/or expense reimbursement23 -0.220.45% Total annual Fund operating expenses after fee waiver and/or expense reimbursement1, 2, 3 0.961.09% 1.ManagementThe fees and other expenses in the table above have been restated to reflect current fiscal yearchanges in the management fee and distribution fee and service (12b-1) fees of the Fund, as well as changes in other expenses and acquired fund fees and expenses as a result of the bundling of the Fund's investment management agreement with its fund administration agreement effective May 1, 2013. Such combined investment management fees are described further under "Management" in the Fund's prospectus. Total annual funddue to changes in the Fund’s investment strategies effective on May 1, 2015. Consequently, the total annual Fund operating expenses are not affected by such bundlingdiffer from the ratio of expenses to average net assets shown in the Financial Highlights. 2.Total annual Fund operating expenses differ from the ratio of expenses to average net assets shown in the Financial Highlights, which reflect the operating expenses of the Fund and do not include acquired fund fees and expenses. # 1363325 v. 4 The investment manager has contractually agreed to waive or assume certain expenses so that common expenses of the Fund (excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses) do not exceed 0.710.65% until at least April 30, 20152016.
